DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (JP) 2018-027319 filed on 19th February, 2018.

Election/Restriction Requirement
Applicant’s election without traverse of Species I as illustrated in Figure(s) 1-8 corresponding to Claim(s) 1-2, and 4-12 in the reply filed on 14th April, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 and 8/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 2003154312 A) in view of Kojima (JP 2009118093 A).
Referring to Claim 1, Hiroyuki teaches a thermal excitation acoustic-wave-generating device (Abstract; Fig. 6, [0038]-[0040]) comprising:
a first heating element ([0039]: one of flat plate-shaped heating element electrodes 32a, 32b, 32c);
a substrate (substrate 31) that includes a main surface along which the first heating element is disposed ([0039]: a heat insulating layer (not shown) is formed in the square hole of the substrate 31 with the lateral square holes);
a facing body ([0039]: a heat insulating layer (not shown)) that faces the substrate with the first heating element interposed therebetween ([0039]: a heat insulating layer (not shown) is formed in the square hole of the substrate 31 with the lateral square holes, and the flat plate-shaped heating element electrodes 32a, 32b, 32c are divided only on the lower surface of the square hole);
wherein the substrate and the facing body define a path for an acoustic wave ([0039]: A signal source (not shown) is connected to the divided plate-shaped heating element electrodes 32a, 32b, 32c. Reference numeral 33 represents a sound wave to be emitted.  Since a rectangular hole is created using a single substrate, on of ordinary skill in the art before the effective filing date of the claimed invention would have found it appropriate to create the rectangular holes to face the body and frame).
Hiroyuki doesn’t explicitly teach a length of the path is close to a whole number multiple of 1/4 of a wavelength of the acoustic wave; however, Hiroyuki does teach in [0040]: in FIG. 6, the heating element electrodes 32a, 32b, 32c are provided on only one surface, which facilitates the fabrication. If the distance between the substrates is equal to the wavelength, the same signal can be applied to each heating element electrode to generate a sound wave.
Kojima teaches a length of the path is close to a whole number multiple of 1/4 of a wavelength of the acoustic wave ([0045]: the sound wave generated by the vibration of the vibration film 31 passes through the through hole 22 of the resonance tube member 21. At this time, the through hole 22 acts as a resonance tube. That is, when a sound wave is mainly generated at 50 kHz (ultrasonic wave), the sound wavelength is determined at a sound speed of about 340 m / sec. For this reason, for example, if the thickness of the resonance tube member 21, that is, the length of the through hole 22 is about 1/4 (about 1.5 mm) of the wavelength, the through hole 22 acts as a resonance tube and the sound pressure is reduced. Increase. Note that the length of the through hole is not limited to about ¼ of the wavelength. When the wavelength length is λ as a resonance condition, “(input / 4) · n, where n is a positive odd number”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki with the invention of  Kojima in order to have a length of the path close to a whole number multiple of 1/4 of a wavelength of the acoustic wave for the purpose of enabling the hole to act as a resonance tube; thereby reducing the sound pressure.  The reason why the wavelength is set to about ¼ is that the length slightly changes from ¼ of the wavelength by correcting the opening end of the resonance tube (Kojima’ [0045]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Referring to Claim 3 (Non-Elected).

Referring to Claim 5, Hiroyuki teaches the thermal excitation acoustic-wave-generating device according to Claim 1, wherein the surface of the substrate that faces the facing body is flat (Fig. 4b-4c: illustrates features in which a flat heat-producing electrode a top surface of the rectangular hole);
a surface of the facing body that faces the substrate is flat (Fig. 4b-4c: illustrates features in which a flat heat-producing electrode a top surface of the rectangular hole).

Referring to Claim 6, Kojima teaches the thermal excitation acoustic-wave-generating device according to Claim 1, wherein a pair of reflectors that reflect the acoustic wave are disposed along the path between the substrate and the facing body (FIG. 16; [0078]: the acoustic reflectors 51 and 52 are configured so that all the ultrasonic waves radiated from the through-hole portion 12 of the electrode 11 of the electrostatic transducer 1 are radiated to the front surface of the electrostatic transducer through a path having the same length is arranged);
the path is defined between the substrate and the facing body and between the pair of reflectors (FIG. 16; [0078]: the acoustic reflectors 51 and 52 are configured so that all the ultrasonic waves radiated from the through-hole portion 12 of the electrode 11 of the electrostatic transducer 1 are radiated to the front surface of the electrostatic transducer through a path having the same length is arranged).

Referring to Claim 7, Kojima teaches the thermal excitation acoustic-wave-generating device according to Claim 6, wherein the substrate and the facing body are held with the pair of reflectors interposed therebetween (FIG. 16; [0078]: the acoustic reflectors 51 and 52 are configured so that all the ultrasonic waves radiated from the through-hole portion 12 of the electrode 11 of the electrostatic transducer 1 are radiated to the front surface of the electrostatic transducer through a path having the same length is arranged).

Referring to Claim 8, Kojima teaches the thermal excitation acoustic-wave-generating device according to Claim 6, wherein the pair of reflectors are a pair of electrodes that are connected to the first heating element and that supply an electric current to the first heating element (FIG. 16; [0078]: the acoustic reflectors 51 and 52 are configured so that all the ultrasonic waves radiated from the through-hole portion 12 of the electrode 11 of the electrostatic transducer 1 are radiated to the front surface of the electrostatic transducer through a path having the same length is arranged).

Referring to Claim 9, Hiroyuki teaches the thermal excitation acoustic-wave-generating device according to Claim 1, wherein a second heating element is disposed on a surface of the facing body that faces the substrate ([0039]: a heat insulating layer (not shown) is formed in the square hole of the substrate 31 with the lateral square holes, and the flat plate-shaped heating element electrodes 32a, 32b, 32c are divided only on the lower surface of the square hole).

Referring to Claim 10, Hiroyuki teaches the thermal excitation acoustic-wave-generating device according to Claim 8, wherein a second heating element is disposed on a surface of the facing body that faces the substrate ([0039]: a heat insulating layer (not shown) is formed in the square hole of the substrate 31 with the lateral square holes, and the flat plate-shaped heating element electrodes 32a, 32b, 32c are divided only on the lower surface of the square hole);
the second heating element is connected to the pair of electrodes ([0039]: a heat insulating layer (not shown) is formed in the square hole of the substrate 31 with the lateral square holes, and the flat plate-shaped heating element electrodes 32a, 32b, 32c are divided only on the lower surface of the square hole).

Referring to Claim 11, Hiroyuki teaches the thermal excitation acoustic-wave-generating device according to Claim 1, wherein the path has a quadrangular or substantially quadrangular prism shape ([0039]: a heat insulating layer (not shown) is formed in the square hole of the substrate 31 with the lateral square holes, and the flat plate-shaped heating element electrodes 32a, 32b, 32c are divided only on the lower surface of the square hole. A signal source (not shown) is connected to the divided plate-shaped heating element electrodes 32a, 32b, 32c. Reference numeral 33 represents a sound wave to be emitted; wherein it is the Examiners broadest reasonable interpretation that a quadrangular prism shape is a polyhedron, the two faces of equal squares lying in parallel planes, and the remaining faces (side faces) are parallelograms that have common sides with these and therefore Hiroyuki reads on the claim shines Hiroyuki is providing  a square hole of the substrate 31 with the lateral square holes, and the flat plate-shaped heating element electrodes 32a, 32b, 3 are divided only on the lower surface of the square hole).

Claim 12 is essentially the same as is essentially the same as Claim 1 and refers to an acoustic-wave-generating system comprising: the thermal excitation acoustic-wave-generating device according to Claim 1 that generates the acoustic wave (Hiroyuki’ [0025]: the energy of the transmitted acoustic wave); and further comprises a driving device that supplies a driving signal to the acoustic-wave-generating device (Hiroyuki’ [0037]: the heating element electrodes, such as the divided hole-shaped heating element electrodes 19a, 19b, and 19c, are divided by the size of the wavelength or less, and each is divided into signal sources 20a, 20b, and 20c.  It is also possible to obtain a strong sound pressure proportional to the area of the heating element electrode by extending this structure by independently driving by 20a, 20b, 20c and matching the phase with the phase of the traveling wave); wherein the wavelength of the acoustic wave is defined by the driving signal (Hiroyuki’ [0037]: It is also possible to obtain a strong sound pressure proportional to the area of the heating element electrode by extending this structure by independently driving by 20a, 20b, 20c and matching the phase with the phase of the traveling wave).  Therefore Claim 12 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim(s) 13-20, (Non-Elected).

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki  in view of Kojima as applied to Claim(s) 1 above, and further in view of Yasuyuki (JP 2007255924 A).
Referring to Claim 2, Kojima teaches the thermal excitation acoustic-wave-generating device according to Claim 1, wherein both ends of the path are open ends ();
the length of the path is close to a whole number multiple of 1/2 of the wavelength of the acoustic wave ([0045]: the wavelength length is λ as a resonance condition, “(input / 4) · n, where n is a positive odd number” Also good).
Furthermore, Yasuyuki teaches the length of the path is close to a whole number multiple of 1/2 of the wavelength of the acoustic wave ([0041]: the ultrasonic sensor 10 can be protected. Here, since the resonance part 33b is formed so that the length in the longitudinal direction is an integral multiple of a half wavelength of the ultrasonic wave, the ultrasonic wave to be transmitted and received resonates and is amplified). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki with the invention of  Kojima and Yasuyuki in order to have the length of the path close to a whole number multiple of 1/2 of the wavelength of the acoustic wave for the purpose amplifying the ultrasonic wave to be transmitted and received resonates and is (Yasuyuki’ [0041]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 4, Hiroyuki teaches the thermal excitation acoustic-wave-generating device according to Claim 1; however, Hiroyuki doesn’t explicitly teach a separation distance between the substrate and the facing body is less than the length of the path.
Yasuyuki teaches a separation distance between the substrate and the facing body is less than the length of the path ([0041]: The communication path 33 extends from the reception hole 31 and the transmission hole 32 in the thickness direction of the protective member 30 and is bent at a substantially right angle in the width direction, and is connected to a resonance part 33b in which transmitted and received ultrasonic waves resonating).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki with the invention of  and Yasuyuki in order to have a separation distance between the substrate and the facing body is less than the length of the path for the purpose amplifying the ultrasonic wave to be transmitted and received resonates and is (Yasuyuki’ [0041]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     
/AMIE M NDURE/Examiner, Art Unit 3645